                          Case 1:21-mj-00588-ZMF Document 5 Filed 09/07/21 Page 1 of 1
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                  for the

                                                         District of

                   United States of America
                               v.                                   )
                                                                    )        Case No.
                 CORY RAY BRANNAN
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                            Defendant


                                                     ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                     CORY RAY BRANNAN                                                       ,
who is accused of an offense or violation based on the following document filed with the court:

      Indictment              Superseding Indictment          Information          Superseding Information                Complaint
      Probation Violation Petition            Supervised Release Violation Petition          Violation Notice             Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
Lawful Authority;
18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct on Capitol Grounds;
40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building.

Date:          09/02/2021
                                                                                           Issuing officer’s signature

City and state:                                                                 Zia M. Faruqui, U.S. Magistrate Judge
                                                                                             Printed name and title


                                                                  Return

           This warrant was received on (date)    09/02/2021            , and the person was arrested on (date)       09/07/2021
at (city and state) Midland, Texas                            .

Date:    09/09/2021
                                                                                          Arresting officer’s signature

                                                                              Stephen B. Field, Special Agent, FBI
                                                                                             Printed name and title
